Citation Nr: 1543745	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  10-37 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the case now resides with the RO in Detroit, Michigan.

In April 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is no longer employed with the Board.  In August 2015, the Veteran testified before the undersigned Veterans Law Judge in support of his claims.  Transcripts of both proceedings are in the record. 

The case was last before the Board in June 2014, at which time the Board remanded the Veteran's service connection claims for further development.  

The issues of entitlement to service connection for hearing loss and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his tinnitus is causally related noise exposure during military service.



CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable nature of the Board's decision to grant the claim of service connection for tinnitus, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

The Veteran contends he has tinnitus that is related to acoustic trauma he experienced during his military service.  

Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran's DD-214 shows that his military occupational specialty (MOS) was fire protection specialist.  During his April 2011 Board hearing, the Veteran provided sworn testimony that his job responsibilities regularly placed him in close proximity to loud engine noises from planes and firetruck equipment when responding to any aircraft problems.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  Exposure to acoustic trauma in service is conceded.  

Further, the Veteran provided sworn testimony at both his April 2011 Board hearing and at his August 2015 Board hearing that he began to experience symptoms of buzzing in his ears during active duty service that has continued to the present day.

At his July 2013 VA examination, the examiner noted the Veteran's reports of long-standing tinnitus which is present in both ears.  The Veteran reported experiencing tinnitus that was constant and which sounded like a mid-pitch background noise.  The examiner opined it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  The examiner noted that because the Veteran's current hearing loss cannot be attributed to noise exposure while in service, his tinnitus also cannot be attributed to service because it often is related to the noise exposure which would have caused the hearing loss.  Further, the examiner stated that the Veteran was exposed to noise both occupationally and recreationally following service.  

The Veteran is competent to report experiencing tinnitus since service.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds the Veteran credible with regard to his claim of incurrence of tinnitus in service and continuity of tinnitus since service.  He has attributed the tinnitus to noise exposure in service, which is conceded.  He testified at his Board hearings that tinnitus began during service and has persisted ever since discharge.  His assertion that it began during service is consistent with the circumstances of his service.  

The Veteran's testimony and other statements are competent, credible, and probative, and notwithstanding the existence of evidence that does not support entitlement to the benefit sought, the Board finds that the record reasonably supports entitlement of the Veteran to service connection for tinnitus based on the Veteran's own testimony and other statements.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The evidence of record demonstrates that the Veteran has tinnitus; that he was exposed to acoustic trauma in service; and that he has experienced tinnitus since service.  Consequently, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claims.

The Veteran contends that he developed bilateral hearing loss as a result of acoustic trauma during active duty service.

The Veteran underwent a VA examination in July 2013, at which time the examiner diagnosed the Veteran with bilateral sensorineural hearing loss and opined that it was less than likely that the Veteran's hearing loss was the result of his military service.  The examiner noted the Veteran's entrance and exit examinations were found to show no significant threshold shift in hearing.  Further, the examiner stated the Veteran's hearing was found to be well within normal limits both at entrance to and separation from service, and the examiner noted the Veteran had post-service occupational noise exposure.

The July 2013 VA examiner's opinion is inadequate.  The VA examiner did not consider the accurate Hertz frequencies values because she did not properly convert the audiometric results from the Veteran's June 1964 entrance examination and December 1965 Report of Medical Examination from American Standards Association (ASA) units to units that have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI), which is the current unit of measurement for assessing hearing loss.

Service department audiometric readings prior to October 31, 1967 must be converted from ASA units to ISO-ANSI units in order to facilitate data comparison.  When converted, the Veteran's June 1964 enlistment examination reflected that he had some hearing impairment.  The pure tone thresholds were as follows, with the values in parentheses representing the conversion to ISO standards:




HERTZ



500
1000
2000
3000
4000
RIGHT
     5 (20)
0 (10)
 0 (10)
--
5 (10)
LEFT
10 (25)
5 (15)
5 (15)
--
5 (10)

When converted, the Veteran's December 1965 Report of Medical Examination reflects audiometric results as follows, with the values in parentheses representing the conversion to ISO standards: 




HERTZ



500
1000
2000
3000
4000
RIGHT
     0 (15)
- 5 (5)
 0 (10)
- 5 (5)
5 (10)
LEFT
5 (20)
5 (15)
10 (20)
5 (15)
5 (10)

Puretone thresholds above 20 decibels indicate some hearing loss, irrespective of whether it is severe enough to qualify as a disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. § 3.385.  Thus, the July 2013 VA examiner's opinion is inadequate as it bases its rationale on the inaccurate factual premise that the Veteran had hearing "well within normal limits" at entrance.  A new medical opinion is warranted which takes into account the Veteran's converted audiometric findings.

A new VA examination is also needed to obtain a fully responsive medical opinion on the etiology of the Veteran's hypertension.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Pursuant to the Board's July 2013 remand, the Veteran underwent a VA examination in July 2013.  The VA examiner diagnosed the Veteran with hypertension.  However, the VA examiner concluded it was less likely than not that the Veteran's hypertension was related to active service, noting that the Veteran was not treated for hypertension until at least two decades after his military service.  The VA examiner's opinion is inadequate because he based the negative opinion at least in part on the absence of continuity of treatment since service.  It is continuity of symptomatology, rather than continuity of treatment, that is important.  

Subsequent to the July 2013 VA examination, the Veteran provided sworn testimony during his August 2015 Board hearing that during active duty service medical examiners obtained high blood pressure readings that were never recorded.  Instead, the Veteran was asked to come back to be retested to ensure his blood pressure readings were acceptable. 

On remand, the VA examiner should specifically address the Veteran's reports of having high blood pressure readings taken during service and offer an opinion as to the likelihood that his currently diagnosed hypertension is related to active service.

Additionally, the Veteran has asserted the alternate theory that his hypertension is secondary to his service-connected Type II diabetes mellitus.  See, e.g., April 2011 Board hearing transcript, August 2013 VA Form 646.  To date, there has been no opinion as to whether the Veteran's hypertension is caused or aggravated by his service-connected diabetes.  Thus, an opinion is required.  38 C.F.R. § 3.159(c)(4). 

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dated from April 2011 to the present.

2.  Return the Veteran's claims file to the examiner who conducted the July 2013 VA medical examination, or to a qualified medical professional if the examiner is unavailable, to provide an addendum opinion on the etiology of the Veteran's hearing loss.  All pertinent medical records should be made available to the VA examiner for review.  If the examiner determines that the requested opinion cannot be provided without an examination, one should be scheduled.

After a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed hearing loss is etiologically related to any incident of the Veteran's active military service, to include the Veteran's reports of in-service noise exposure to acoustic trauma in active service.

The examiner should address the Veteran's reports of in-service noise exposure and take into account audiometric test results from June 1964 and December 1965 as converted from ASA units to ISO units when comparing those test results to the audiometric test results at the Veteran's March 1968 separation examination.

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Schedule the Veteran for an appropriate VA examination to ascertain the current nature and likely etiology of his hypertension, to include whether the condition was caused or aggravated by his service-connected Type II diabetes mellitus.  The claims folder is to be furnished to the examiner for review in its entirety.  Following a review of the relevant evidence, the examiner must address the following questions:
 
(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension was caused by his service-connected Type II diabetes mellitus?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension was aggravated by his service-connected Type II diabetes mellitus?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran has a hypertension disability that had its onset in service or is etiologically related to his active duty military service?  The examiner should address the Veteran's reports of having his blood pressure retested while in service due to high readings.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


